UNITED STATES DISTRICT COURT_FOR THE SOUTHERN DISTRICT OF NEW _ YORK
ase 1:21-cv-00325-DLC Document 8 Elica Osjosyot Page 1 of 1

__Sob #: 41501

 

 

WINFRED WAMAI, individually and on behalf of the Estate of Adam Titus Wamai, et ai.

 

Plaintiff(s)
Civil Number: 1:21-cv-00325
vs.
Date Filed:
INDUSTRIAL BANK OF KOREA Client's Fle No.:
Defendant(s)
Court Date:
STATE OF NEW YORK, COUNTY OF KINGS, SS.: AFFIDAVIT OF SERVICE

JOSE PEREZ, being sworn says:
Deponent is not a party herein; is over the age of 18 years and resides in the State of .
On 1/28/2021, at 10:55 AM at: 1250 BROADWAY, 37TH FLOOR, NEW YORK, NY 10001 Deponent served the within SUMMONS IN ACIVIL
ACTION , COMPLAINT
On: INDUSTRIAL BANK OF KOREA, therein named.

OO #1 INDIVIDUAL
By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.

( #2 SUITABLE AGE PERSON
By delivering thereat a true copy of each to () a person of suitable age and discretion. Said premises is recipient's:[] actual place of business /

employment [] dwelling house (usual place of abode) within the state.
[1 #3 AFFIXING TO DOOR
By affixing a true copy of each to the door of said premises which is defendants
[] actual place of business / employment {] dweiling house (usual place of abode) within the state. Deponent was unable with due diligence to find

defendant or person of suitable age and discretion thereat having visited there
ie Corporation or Partnership or Trust or LLC

By delivering thereat a true copy of each to C. KYUNG (FRONT DESKk) personally. Deponent knew said corporation/partnership/trust/LLC so served to
be the corporation/partnership/trust/LLC described in said aforementioned document as said defendant and knew said individual to be thereof.

C1 #5 MAILING
On, deponent enclosed a copy of same in a postpaid envelope properly addressed to defendant at defendant’s last known [] Actual Place of
Residence [X] Actual Place of Business, and deposited the envelope in an official depository, personally or via agency, under the exclusive care
and custody of the U.S. Postal Service within New York State. The envelope bore the legend "personal and confidential" and did not indicate on the
outside, thereof by return address or otherwise that the communication was from an attorney or concerned an action against the defendant.

) #6 DESCRIPTION
Sex: Female Color of skin: ASIAN Color of hair: BLACK Glasses:
Age: 35-50 Height: 5ft 4in - 5ft 8in Weight: 161-190 Lbs. Other Features:

(0 #7 MILITARY SERVICE
| asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.

[] #8 WITNESS FEES
Subpoena Fee Tendered in the amount of

C) #9 oTHER

iW

 

“t

 

 

_ En Lea. buen,

ARA
NOTARY PUBLIC, STATE OF NEW YORK JOSE PEREZ
NOUALIBIED IN KINGS COUNTY. Affidavit Complied By: 2004807-DCA

HEAVENSENT LEGAL SERVICES
HEAVENSENT LEGAL SERVICES 421-413 N. 7th STREET PHILADELPHIA , PA 19123
